Order issued October 17, 2012




                                            In The
                                øurt tif ipeat
                         ift1i Jitrirt iif rxa at JahIa!
                                     No. 05-11-00342-CV


        MIChAEL FOSTER NEEL, M.D.; LESLIE SKINNER WELBORNE, M.D.;
                   AND LIVE OAK 013/GYN, P.A., Appellants

                                              V.

            TENET HEALTIISYSTEM HOSPITALS DALLAS, INC., Appellee


                                           ORDER


                        Before Justices Moseley, Lang-Miers, and Murphy


       The Motions for Rehearing and En Bane Reconsideration filed by appellants Leslie

Skinner Welborne, .D. and Live Oak OB/GYN, P.A. are OVERRULED.




                                                   MARY M URPI IV
                                                   JUSTICE


Lang-Miers, J. dissenting.